COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


 THE STATE OF TEXAS,                            §
                                                                No. 08-12-00245-CR
                  Appellant,                    §
                                                                  Appeal from the
 v.                                             §
                                                                 210th District Court
 DAVID BARRON,                                  §
                                                              of El Paso County, Texas
                  Appellee.                     §
                                                                (TC#20120D01101)
                                                §

                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was error in the

judgment. We therefore vacate the trial court’s orders granting a new trial and order granting

motion for reconsideration dated July 6, 2012, and reinstate Appellant’s conviction, in

accordance with the opinion of the Court. This decision shall be certified below for observance.


       IT IS SO ORDERED THIS 7TH DAY OF FEBRUARY, 2014.


                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.